PER CURIAM.
The natural father of a minor who was never married to the minor’s natural mother appeals the lower court’s order awarding custody and guardianship of the minor to a *951maternal aunt after the death of the natural mother. After an evidentiary hearing, the lower court declared the natural father, who has never had custody of the minor, to be unfit and determined that a custody award to him would be detrimental to the welfare of the minor child. See In re D.A.McW, 460 So.2d 368, 370 (Fla.1984) (where there is a custody dispute between a natural parent and a third party, the natural parent will be denied custody if the trial court, finds that it will be detrimental to the child’s welfare for the natural parent to be awarded custody); see also In re B.B., 559 So.2d 1277, 1278 (Fla. 2d DCA 1990) (stating “a finding of detriment alone provides a basis for the award of custody to third parties in derogation of the natural parent’s inherent rights.... [W]e construe ‘detriment’ to mean circumstances which produce or are likely to produce mental, physical, or emotional harm of a lasting nature”). Based upon our careful review of the record evidence before us, we find that the court applied the proper standard, there is competent substantial evidence to support the trial court’s conclusions and the court did not abuse its discretion in this regard.
Affirmed.